Citation Nr: 1450701	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  96-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

3.  Entitlement to an initial rating in excess of 10 percent for lumbosacral facet arthritis with thoracolumbar degenerative disc disease.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to April 1964, from November 1972 to September 1978, and from December 1990 to May 1991.  She served in the Southwest Asia Theater of Operation during the Persian Gulf War Era from February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2002, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  By correspondence dated in July 2006, the Veteran was informed that she had the right to have another hearing.  She indicated in August 2006 correspondence that she did not want an additional hearing.  38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.707, 20.717 (2014).

A November 2006 Board decision denied service connection for chronic obstructive pulmonary disease and bronchitis, disabilities of the cervical and lumbar spine, major depressive disorder, and a skin disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a January 2008 Order, the Court remanded the claims for service connection for respiratory disabilities, cervical and lumbar spine disabilities, major depressive disorder, and a skin disability.  The Board remanded the claims for additional development in July 2008.

A January 2009 rating decision granted service connection for major depressive disorder and assigned a 50 percent rating, effective March 1, 2002.  Consequently, that issue is no longer before the Board.

An October 2009 Board decision denied service connection for respiratory disabilities, cervical and lumbar spine disabilities, and a skin disability.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion for Partial Remand, in a March 2010 Order, the Court remanded the issues of entitlement to service connection for respiratory disabilities, cervical and lumbar spine disabilities, and a skin disability.  The Board remanded those claims in October 2010 for development in compliance with the March 2010 Joint Motion and again in August 2012 because the prior requested development was not fully completed.  The appeals were remanded a third time in October 2013.  

At the time of the August 2012 remand, claims for service connection for cervical and lumbar spine disabilities were also on appeal.  A February 2013 rating decision granted service connection for lumbosacral facet arthritis with thoracolumbar degenerative disc disease and degenerative disc disease of the cervical spine.  The Veteran perfected an appeal on the issue of entitlement to initial ratings in excess of 10 percent for those disabilities in April 2014.  

A March 2014 RO rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, effective March 28, 2012.


REMAND

In the October 2013 remand, the Board requested addendum opinions from the clinicians that conducted the November 2012 VA respiratory examination and skin examination.  Documentation in the file shows that the addendum statement was requested, and the December 2013 supplemental statement of the case discusses the addendum statements.  However, a copy of the addendum statement cannot be located in the claims file or in the electronic.  Since it has been determined that relevant evidence is not available for the Board to review, a remand is necessary.  

Additionally, after the April 2013 VA examination to ascertain the severity of the Veteran's lumbosacral and cervical spine disabilities, the Veteran and her son submitted lay statements pertaining to flare-ups and functional impairment.  They also asserted that the Veteran's functional impairment during a flare-up was consistent with ankylosis of the spine.  The Veteran's attorney has asserted that the April 2013 VA examination does not adequately address the matter of flare-ups and the Veteran's level of functional impairment because these statements were not considered, and the examiner's statements were inconsistent.  Accordingly, the Board finds that another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the December 2013 addendum statements referred to in the December 2013 supplemental statement of the case and associate them with the record.  

2.  Schedule the Veteran for a VA examination to determine the current severity of her lumbar and cervical spine disabilities.  The examiner must review the claims file and should note that review in the examination report. Specifically the examiner should provide the following information:

a)  The examiner should provide range of motion testing for the thoracolumbar spine and cervical spine, measured in degrees.  

b)  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, or weakened motion, including during flare-ups.  If so, the examiner should attempt to quantify any additional loss of function in terms of additional loss of range of motion in degrees, and address the lay statements provided by the Veteran and his son pertaining to their observations of her flare-ups.  

c)  The examiner should state whether or not ankylosis is shown, or if any functional impairment demonstrated would be consistent with ankylosis of the spine.  If ankylosis is shown, but range of motion findings are also shown, the examiner should explain that discrepancy.

d)  The examiner should state whether incapacitating episodes are shown due to intervertebral disc syndrome and should state the duration of any incapacitating episodes during a 12-month period.  Incapacitating episodes are periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The examiner should verify whether and what evidence of record shows treatment by a physician and bed rest prescribed by a physician.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

